        Case 2:19-cv-01935-JDW Document 70 Filed 12/14/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHRISTINA M. REYNOLDS, et al.,

              Plaintiffs,                    Case No. 2:19-cv-01935-JDW

       v.

TURNING POINT HOLDING
COMPANY, LLC, et al.,

              Defendants.


                                       ORDER

      AND NOW, this 14th day of December, 2020, for the reasons stated in the

accompanying Memorandum, it is ORDERED as follows:

      1.     Defendants’ Motion to Strike Plaintiff’s Motion For Partial Summary

Judgment (ECF No. 53) is GRANTED IN PART. The Court STRIKES Section III.D. of

Plaintiff’s Motion for Partial Summary Judgment (ECF No. 50), which deals with

compliance with recordkeeping requirements. The Motion is otherwise DENIED;

      2.     Defendant’s Motion for Summary Judgment (ECF No. 47) is DENIED;

      3.     Plaintiffs’ Partial Motion for Summary Judgment (ECF No. 50) is DENIED;

      4.     Plaintiffs’ Motion to Certify Class Pursuant To Fed. R. Civ. P. 23 (ECF No.

48) is DENIED; and

      5.     Plaintiffs’ Motion to Conditionally Certify a Collective Class (ECF No. 49)

is GRANTED IN PART and DENIED IN PART. The Court will conditionally certify a

collective class as follows: “All persons that Turning Point employed during the last
        Case 2:19-cv-01935-JDW Document 70 Filed 12/14/20 Page 2 of 2




three years at any Turning Point Pennsylvania location for whom it utilized a ‘tip credit’

in compensating the individual.”

      It is FURTHER ORDERED as follows:

      A.     On or before December 23, 2020, Turning Point shall provide to Plaintiff

a computer-readable file containing the name, last-known mailing address, dates of

employment, job title, phone number, email address, and last four digits of a Social

Security Number for tipped employees in the certified collective class; and

      B.     On or before December 23, 2020, Plaintiff and Turning Point submit to

the Court a proposed form of notice. To the extent the parties do not agree on the form

of notice, the parties shall submit a single, joint submission not to exceed 15 pages

that highlights areas of agreement and explains each party’s position on any aspects

of the notice for which there is any disagreement.

                                                BY THE COURT:


                                                /s/ Joshua D. Wolson
                                                JOSHUA D. WOLSON, J.




                                            2
